DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	Applicant recites the term “the furnace” in line 13 of claim 1.  The Examiner interprets “the furnace” as referencing “a drawing furnace” in line 3 of claim 1.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first sealing portion and a second sealing portion in claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In claim 4, Applicant recites in the preamble intended use as “for drawing a glass base material for an optical fiber of which one side is connected to a dummy rod”.  The Examiner interprets this as intended use and the glass base material and dummy rod are not required in the apparatus.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	Regarding claim 1, Applicant recites where and wherein statements that appears to include process steps.  It is unclear to the Examiner what method steps Applicant is claiming, since no steps are positively recited in the claim.  It should be noted in a method claim, a where and wherein clause is not given weight when it simply expresses the intended result of a process step.  The Examiner recommends Applicant positively recite steps required in the optical fiber drawing method, since it is unclear to the Examiner what method steps are required in the claim.  
Applicant recites “wherein conduction between inside and outside of the drawing furnace is carried out to prevent fluctuation of pressure inside the furnace immediately after disposing the second sealing portion, . . .”.  The wherein statement does not positively recite a step of conduction, and further it is unclear what type of conduction is being carried out between the inside and outside of the drawing furnace to prevent fluctuation of pressure inside the furnace.  Conduction refers to a process by which heat or electricity is directly transmitted through a substance and the term conducting refers to organizing or carrying out.  It is unclear to the Examiner what Applicant is claiming.  Based on the specification (PGPUB [0016]), it appears Applicant is referring to a ventilation passage between the inside and outside of the drawing furnace for passage of gases.   Please clarify conduction in claim 1.  For 
Applicant recites in line 3 of claim 1, “from the glass base material side”, it is unclear to the Examiner what this phrase is referencing.  Please clarify what this term is claiming. 
Regarding claims 2 and 3, only wherein statements are recited in claims 2 and 3, please positively recite a method step in claim 2 to clarify what steps are required in the method.
Regarding claim 4, Applicant claims the sleeve member is provided with a ventilation hole for conducting inside and outside of the drawing furnace.  Conduction refers to a process by which heat or electricity is directly transmitted through a substance and the term conducting refers to organizing or carrying out.  It is unclear to the Examiner what Applicant is claiming.  Based on the specification (PGPUB [0016]), it appears Applicant is referring to a ventilation passage between the inside and outside of the drawing furnace for passage of gases.   Please clarify conducting in claim 4.  For Examination purposes the Examiner interprets Applicant is referencing passage of gases between the inside and outside of the drawing furnace.   
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as obvious over Yu et al. (CN103304135A – hereinafter Yu).
Regarding claim 1, Yu (Figs. 1-4, abstract, [0002], [0011]) discloses drawing an optical fiber from a quartz glass rod.  Yu discloses drawing an optical fiber from optical fiber preform rod (12) suspended 
Yu (Figs. 1-4, [0002], [0011]) further discloses a drawing furnace, a seal cover (11), air guide plate (10), and flexible graphite ring piece (9), where this combination of parts corresponds to a first sealing portion, and Yu discloses a cup (13) (corresponding to a second sealing portion).  The first sealing portion and second sealing portion forming a seal during drawing of the optical fiber preform and descending of the optical fiber preform.  The first sealing portion and second sealing portion provide for a sealing mechanism provided in the vicinity of the opening of a drawing furnace.  Yu fails to specifically state the first sealing portion seals a gap between an outer peripheral surface of the glass preform and an inner surface of an opening when drawing starts.  However, based on Figs. 1 and 2, of Yu, the flexible graphite ring appears to seal a gap between an outer peripheral surface of the glass base material and an inner surface of the opening when drawing starts.  
Based on Yu (Fig. 4), where Yu discloses the cup (13) extending past the air guide plate, it would be obvious to a person having ordinary skill in the art, this provides for the second sealing portion disposed above the first sealing portion before a tapered portion of the glass base material and the glass base material passing through the first sealing portion so that the first sealing portion becomes ineffective.  Yu discloses air inlet holes (11.1) in the seal cover of the first sealing portion, and it would be obvious to a person having ordinary skill in the art, this may provide for a small amount gases entering from the outside to the inside of the drawing furnace (i.e. corresponding to Applicant’s claimed conduction).  Further, since the cup (extends past the air guide plate and the air inlet holes as the optical fiber preform descends into the furnace, it would be obvious to a person having ordinary skill in the art, 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as obvious over Konishi et al. (WO2015/050103A1 – hereinafter Konishi).
Regarding claim 4, Konishi (Figs. 1 and 6, ([0037], claim 1) discloses a fiber drawing apparatus for drawing an optical fiber glass preform (11) (corresponding to a glass base material) for an optical fiber (12).  The glass preform is connected to a dummy rod (13).  The apparatus comprising an upper chamber (20) (corresponding to a sleeve member) covering a part of the dummy rod and an outer periphery of the glass preform.  The upper chamber (20) comprises a gas introduction passage (22) that intersects with upper chamber (20).  While Konishi fails to specifically state there is a ventilation hole, it would be obvious to a person having ordinary skill in the art, a ventilation hole is required for gas introduction into the upper chamber by gas introduction passage (22).
Allowable Subject Matter
Due to the 35 U.S.C. 112(b) issues in the claims the Examiner is unable to determine allowance of claims 2 and 3.  However, below is a discussion of the closest prior art regarding claims 2 and 3.  Yu (CN103304135A )discloses an air seal cover (corresponding to a sleeve member) with air inlet holes (11.1) (corresponding to ventilation holes), and Yu discloses the cup (13) blocks access of gases from air inlet holes to the opening.  However, Yu fails to disclose the air seal cover (11) covering a part of the dummy rod and an outer periphery of the glass base material.  In Fig. 4, the cup (13) is covering a part of the dummy rod and an outer periphery of the glass base material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure JP2016-028989A, hereinafter Okazaki.  Okazaki (Figs. 1A, 1B, 1C, [0002], [0014]-[0015], [0032], [0035], [0038], [0046]-[0047], and [0052]) discloses an optical fiber drawing method including st seal section (26) (corresponding to a first sealing portion) of the sealing mechanism seals a gap between an outer peripheral surface of the glass base material preform and an inner surface of the opening during drawing and discloses fixing members (28b) (corresponding to a second sealing portion) disposed above the first sealing portion before a tapered portion (Figs. 1B and 1C) and as the glass base material passes through the first sealing portion (26) the first sealing portion becomes ineffective and gas introduction path (22) allows introduction of gases between the outside of the furnace to the inside of the furnace.  
Okazaki fails to disclose gas flow is interrupted when the glass base material descends into the furnace.
Okazaki (US 2016/0002090A1 – Pub’2090) (Fig. 5B and [0009]) discloses drawing an optical fiber from a glass preform (1) and a first seal unit (7) (corresponding to a first sealing portion) that seals a gap between an outer peripheral surface of the glass base material and an inner surface of the opening and a second seal unit (8) (corresponding to a second sealing portion) disposed above the first sealing portion before a tapered portion (1b) of the glass base material and a supply port (7a) to supply gas to the inside of the drawing furnace from the outside.  Pub’2090 fails to disclose the conduction is interrupted during a drawing step as the glass base material further descends during the drawing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/              Primary Examiner, Art Unit 1741